Order entered December 6, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00751-CV

                         SHIRLEY DELAYNE KEATON, Appellant

                                              V.

                         A TO Z USA OPERATIONS, LLC, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 87528

                                          ORDER
       Before the Court is appellant’s November 13, 2019 letter, which we treat as a motion for

rehearing. Appellee is requested to file a response, if any, within TEN DAYS of the date of this

letter. See TEX. R. APP. P. 49.2.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE